

116 S3667 IS: Consular and Administrative Support Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3667IN THE SENATE OF THE UNITED STATESMay 7, 2020Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the establishment of a repatriation task force during major infectious disease outbreaks, to authorize additional paid leave for employees of certain independent agencies involved in the conduct of foreign affairs, and to extend the application period and use of certain special immigrant visas.1.Short titleThis Act may be cited as the Consular and Administrative Support Act of 2020.2.Consular affairs and repatriation resources of the Department of StateSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following:(h)Responding to epidemics or pandemics(1)Statement of policyIt shall be the policy of the United States, during any public health emergency caused by an epidemic or pandemic—(A)to not leave any United States national involuntarily stranded in a foreign country; and(B)to provide all appropriate and available assistance to United States nationals to facilitate their return to the United States, when requested, for the duration of the public health emergency.(2)DefinitionsIn this subsection—(A)the term tier two response means a single, comprehensive approach to incident management for the National Passport Center and the National Visa Center during a national emergency caused by an epidemic or pandemic, including—(i)the promulgation of protocols for communication, information and planning, emergency assistance, logistics management and support, staffing, and financial management; and(ii)the identification of roles and responsibilities for response and staffing, critical infrastructure, and international and interagency coordination; and(B)the term United States national means an individual who is—(i)a United States citizen; or(ii)an alien lawfully admitted for permanent residence to the United States.(3)Establishment of repatriation task forceIn responding to an infectious disease outbreak that is sustained, severe, and spreading, including a determination by the Director-General of the World Health Organization of a public health emergency of international concern under Article 12 of the International Health Regulations, done at Geneva May 23, 2005, the Secretary shall establish, under the direction of the Assistant Secretary for Consular Affairs, a Repatriation Task Force, which shall—(A)formulate and implement policies that protect and advance United States interests in protecting and safeguarding the needs of United States nationals, including repatriation and other health and medical needs;(B)manage, in coordination with relevant diplomatic posts, all communication and coordination with United States nationals regarding their needs, including repatriation and health and medical matters; (C)ensure that procedures implemented by American Citizen Services are integrated into, and reflected in, the decision-making process within the Department of State;(D)coordinate the functions of American Citizen Services, including repatriation, responding to health and medical needs, and other relevant functions, within the Department of State;(E)incorporate the functions of American Citizen Services, including repatriation and other health and medical needs priorities, into the activities of the Department of State;(F)coordinate efforts of the Department of State with relevant Federal departments and agencies to meet the needs of American Citizen Services, including repatriation and other health and medical needs; and(G)support American Citizen Services with repatriation and other health and medical needs, including coordinating and providing resources to meet all repatriation needs.(4)PersonnelThe Secretary shall ensure that there are sufficient personnel serving in the Office of American Citizen Services and Crisis Management and the Bureau of Consular Affairs or other Department of State personnel in the countries affected by the epidemic or pandemic, to carry out the responsibilities set forth in paragraph (3), including repatriation matters.(5)National passport center and national visa centerIn responding to an infectious disease outbreak described in paragraph (3), the Secretary should activate a tier two response by the National Passport Information Center and the National Visa Center.(6)Notification requirementNot later than 15 days before the Department of State intends to discontinue the repatriation services described in paragraph (3) in any region, country, or part thereof during a public health emergency caused by an epidemic or pandemic affecting such region, country, or part, the Secretary shall notify, by all appropriate means, all United States nationals affected by this service interruption, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives of the date after which the Department of State will no longer provide such services to United States nationals seeking repatriation to the United States..3.Additional paid leave for employees of certain independent agencies involved in the conduct of foreign affairsSection 21007 of the CARES Act (Public Law 116–136) is amended—(1)by inserting , the Director of the Peace Corps, the Chief Executive Officer of the Millennium Challenge Corporation, the Chief Executive Officer of the International Development Finance Corporation, the President and Chief Executive Officer of the United States African Development Foundation, the President and Chief Executive Officer of the Inter-American Foundation, after the Secretary of State; and(2)by striking the Secretary and the Administrator and inserting each of the agency heads authorized to provide additional paid leave under this section.4.Extension of application period and use of certain special immigrant visas(a)Covered visa definedIn this section, the term covered visa means a special immigrant visa that—(1)is authorized under—(A)section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 8 U.S.C. 1101 note);(B)section 1244 of the Refugee Crisis in Iraq Act of 2007 (Public Law 110–181; 8 U.S.C. 1157 note); or(C)section 602 of the Afghan Allies Protection Act of 2009 (Public Law 111–8; 8 U.S.C. 1101 note);(2)was issued during fiscal year 2020; and(3)was not used for travel to the United States.(b)Extension of validity period(1)In generalGiven the current travel restrictions and health concerns related to international travel due to the coronavirus pandemic, not later than 60 days after the date on which the International Organization for Migration resumes flights for refugee resettlement to the United States, the Secretary of State, in cooperation with the Secretary of Homeland Security, shall extend the period of validity of a covered visa until a date that is not earlier than 6 months after such extension date.(2)No effect on numerical limitationAny extension under paragraph (1) may not be counted against any numerical limitation on the number of visas available under any law referred to in subsection (a)(1).(c)Extension of application periodIf the application period for any covered visa is scheduled to expire between February 1, 2020, and 60 days after the date on which the International Organization for Migration resumes flights for refugee resettlement to the United States, the Secretary of State shall extend such application period so that eligible applicants may apply for a covered visa until the date that is 6 months after such flight resumption date. 